Citation Nr: 0713138	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-38 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee.

2.  Entitlement to service connection for residuals of repair 
to right ureter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from February 1964 to February 
1967, with 1 year and 5 months of prior active service.

With regard to the issue of entitlement to service connection 
for degenerative arthritis of the left knee, this matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2004 rating determination of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  With regard 
to the issue of entitlement to service connection for 
residuals of repair to right ureter, this matter comes before 
the Board on appeal from a December 2003 rating determination 
of an RO of the VA.  A notice of disagreement was received 
for both issues in June 2004, a statement of the case was 
issued in October 2004, and a substantive appeal was received 
in October 2004.

The issue of entitlement to service connection for 
degenerative arthritis of the left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Preexisting hydronephrosis was not noted at the time of 
the veteran's entry into service.

2.  The evidence clearly and unmistakably shows that the 
veteran's hydronephrosis, diagnosed during service, was a 
congenital condition which pre-existed his enlistment and did 
not increase in severity during service.

3.  The veteran's in-service pyeloplasty was a surgical 
treatment performed to ameliorate his congenital 
hydronephrosis.

4.  The veteran's discomfort in the area of his in-service 
surgical incision has been clinically shown to be a 
manifestation of postoperative scarring.

5.  No current disability has been clinically associated with 
any unusual effects of pyeloplasty nor any aggravation of the 
ameliorated hydronephrosis.


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted in regard 
to the veteran's hydronephrosis.  38 U.S.C.A. §§ 1111, 1132, 
1137 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).

2.  The veteran does not have residuals of repair to his 
right ureter incurred during service beyond those associated 
with postoperative scarring and the usual effects of such 
ameliorative surgical treatment; in-service pyeloplasty did 
not aggravate a disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The veteran has received multiple 
letters fulfilling different aspects of the VCAA notice 
requirements; the most recent and most complete of these 
letters was sent in June 2005.  In this June 2005 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the letter was sent to the appellant prior 
to an October 2005 supplemental statement of the case issued 
in connection with RO readjudication of the case.  Thus, the 
appellant was provided with ample time to benefit from the 
notice prior to the most recent RO adjudication of the case.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the June 2005 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish disability ratings or effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with the June 2005 letter in which it advised the 
veteran of the need to submit evidence showing the nature and 
history of his claimed disability from residuals of repair to 
right ureter.  Since the Board concludes below that the 
preponderance of the evidence is against the claim of service 
connection for residuals of repair to right ureter, no new 
ratings or effective dates will be assigned and any questions 
of notice regarding such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

The Board acknowledges that the November 2003 VA examination 
report does not expressly indicate review of the claims 
folder.  However, the Board finds that this VA examination 
report's value in the development of this case is confined to 
current findings, and that review of the claims folder would 
not enhance the value of the medical evaluation to this 
appeal.  Specifically, the Board notes that there is no 
controversy in this case as to the circumstances of the 
veteran's in-service pyeloplasty.  The examiner confirmed for 
the record that the examined scar and the associated 
tenderness are residuals of the in-service pyeloplasty 
procedure, and the veteran makes no contentions to the 
contrary.  This issue is decided below not on any contrary 
finding of fact related to the veteran's medical history, but 
by application of the law, specifically 38 C.F.R. 
§ 3.306(b)(1), to the examiner's current findings that the 
veteran's residuals are associated with scarring without 
functional loss.  Thus, the Board finds that no useful 
purpose would be served by ordering a new VA examination for 
express consideration of the medical history when the facts 
of the pertinent medical history are not in controversy.

No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The veteran seeks service connection for residuals of a 
surgery performed during service to repair a congenital 
problem affecting his right ureter.  For the sake of clarity, 
the Board emphasizes that the veteran has not alleged that 
the problem with his right ureter originated during service 
nor has the veteran alleged that in-service surgery 
aggravated a pre-existing condition.  This appeal involves 
the veteran's contention that residual discomfort in the area 
of the in-service surgical incision warrants service 
connection.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Demonstrating that an injury occurred in service alone is not 
enough to establish entitlement to service connection; there 
must be a current chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

The Board notes here that the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, there appears to be no dispute with regard to 
the nature and circumstances of the veteran's in-service 
surgery.  A November 1964 clinical record summarizes what is 
shown in several service-medical records: the veteran 
underwent a September 1964 "Pyeloplasty, right (Scardini 
Flap)" to address his diagnosed "Hydronephrosis, 
congenital, due to uretero-pelvic obstruction."  It 
expressly indicates that this condition existed prior to 
service.  The fact that the hydronephrosis was a congenital 
condition which existed prior to service is uncontradicted 
throughout the record and, indeed, the veteran has made no 
contentions to the contrary.

Because of the applicability of 38 C.F.R. § 3.306(b)(1) where 
in-service surgery ameliorates a pre-existing condition, the 
fact that the veteran's hydronephrosis pre-existed service is 
rather significant in this case.  The Board notes, in 
passing, that the presumption of soundness may need to be 
addressed in establishing this fact.  VA law provides that a 
veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132, 1137.

The veteran's enlistment examination, dated September 1962, 
does not note hydronephrosis.  Briefly, however, the Board 
observes that there is clear and convincing evidence to rebut 
the presumption of soundness, and the veteran is not alleging 
that his hydronephrosis was non-congenital nor is the veteran 
contending that his hydronephrosis was permanently aggravated 
during service.  Service medical records show that the 
hydronephrosis was congenital and existed prior to service, 
including as described in a November 1964 clinical record; a 
January 1965 service medical record indicates that the 
pyeloplasty surgery successfully relieved the problem.  All 
pertinent references of record to the condition and the 
surgical procedure are consistent with these findings and, 
significantly, the veteran does not make any contentions to 
the contrary.

Thus, it is a matter of record that the in-service 
pyeloplasty was a surgical treatment having the effect of 
"ameliorating disease or other conditions incurred before 
enlistment."  The question in this case, then, is whether 
this surgery resulted in any residuals for which service 
connection may be warranted.  Service medical records provide 
no suggestion of any abnormal residuals of the surgery.  A 
November 1964 report indicates that the veteran was 
"recovering well" from the surgery at that time.  A January 
1965 report describes that "There has been an excellent 
result of the surgery on the right renal pelvis to relieve 
the ureteral pelvic obstruction and only minimal post-
operative irregularity due to edema."  A July 1966 follow-up 
consultation included radiological study yielding "normal" 
results.

The Board also accepts the veteran's testimony, however, that 
he has experienced discomfort at the site of the incision.  
At the time the veteran submitted his first statements in 
support of this claim, in September 2003, he expressed 
uncertainty as to the cause of the discomfort and explained 
that his doctor had been unable to determine a cause.  In 
November 2003 the veteran was afforded a VA examination to 
evaluate the nature and etiology of any symptomatology 
associated with residuals of the surgery.  The examiner 
observed "a circumferential scar, approximately 11 inches in 
length starting at the anterior axillary line and extending 
around to the posterior aspect of the left flank."  The scar 
was characterized as "flat, hypopigmented except for an 
approximately 2-in area on the posterior aspect of the flank, 
which is slightly depressed, indicative of some adherence to 
underlying tissue."

The November 2003 examiner appropriately examined the scar 
with consideration of any symptoms or functional loss that 
may be involved.  The examiner found that "There is no 
abdominal wall/movement abnormality nor any dysfunction of 
the chest wall movement.  The scar itself is not associated 
with any chronic skin changes, ulcerations, or skin 
breakdown."  The examiner also considered the veteran's 
report of tenderness involving the site of the scar, and 
found that this was "consistent with adhesions" along the 
depressed portion of the scar.  The examiner found no 
clinical diagnosis beyond the impression of "Residuals of 
repair to right ureter."  The examiner explained his opinion 
that "the present symptoms are associated with deeper scar 
tissue, adhesions, underneath the right posterior flank 
portion of the scar.  This does not effect [sic] function, 
but is a chronic nagging discomfort."

There is no other medical evidence otherwise indicating that 
the veteran has any residuals of the in-service surgery 
beyond the described post-surgical scarring.  38 C.F.R. 
§ 3.306(b)(1) specifically refers to "postoperative scars" 
and "poorly functioning parts" among the usual effects of 
ameliorative surgical treatment for which service connection 
may not be granted.  The Board does not find that the 
evidence shows the existence of unusual surgical residuals 
which may be considered service connected.  The Board 
additionally notes that there is no evidence nor any specific 
allegation that the veteran's hydronephrosis was in any way 
aggravated by the surgery or during service.  Thus, service 
connection may not be granted for the residuals of the in-
service surgery which are shown in the record.  See 38 C.F.R. 
§ 3.306(b)(1).

The most probative evidence in this case is uncontradicted in 
the record; the evidence shows that the veteran suffers from 
residual discomfort associated with post-surgical scarring 
from his in-service pyeloplasty.  The evidence shows no 
functional loss associated with post-surgical residuals.  The 
Board understands the veteran's contentions in this case, but 
the Board must find that 38 C.F.R. § 3.306(b)(1) squarely 
applies in this matter involving post-surgical scarring.  As 
the preponderance of the evidence is against a finding that 
the veteran currently suffers from disabling residuals of the 
in-service surgery for which service-connection may be 
considered, the claim must be denied and no further analysis 
is required to resolve this issue.  There is not such an 
approximate balance of positive evidence with the negative 
evidence to otherwise permit a favorable determination as to 
this issue.  38 U.S.C.A. § 5107(b).




ORDER

Service connection is not warranted for residuals of repair 
to right ureter.  To this extent, the appeal is denied.


REMAND

With regard to the claim of entitlement to service connection 
for degenerative arthritis of the left knee, the Board notes 
that the veteran was afforded a VA examination with etiology 
opinion in April 2005.  The record reflects, however, that 
the veteran's service medical records were not available at 
that time.  The RO's February 2005 request sheet for the 
April 2005 VA examination indicates "the veteran's service 
medical records have been misplaced and are no longer in his 
claims folder."  The RO then made a responsible attempt to 
summarize the pertinent contents of the service medical 
records which had been documented during adjudication of the 
case prior to the records being misplaced.

The Board has received the veteran's claims file, however, 
with what appears to be the complete set of the veteran's 
service medical records.  As the actual service medical 
records are now available for direct and thorough review, the 
Board believes that this case must be remanded to allow the 
VA examiner to consider these records and present his 
etiological opinion in light of the complete record.

The Board notes that the RO originally adjudicated the 
veteran's claim of service connection for a left knee 
disability as a claim based exclusively on a direct theory of 
service incurrence; at the time the veteran filed the claim 
he was not service connected for any other disabilities.  
Since that time, in a December 2003 decision, the RO granted 
service connection for a disability of the right knee.  The 
veteran's VA examination for the left knee claim does not 
appear to contemplate or address any possible secondary basis 
for service connection for the left knee related to the 
service connected right knee disability.  As this issue must 
be remanded for additional development from a VA examiner 
anyhow, the Board finds it reasonable to obtain a medical 
opinion to address this possibility of secondary service 
connection.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the claim is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, in order to give the veteran every consideration 
in his appeal, this issue is REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  If the VA physician who conducted the 
April 2005 VA examination regarding the 
veteran's left knee is available, the RO 
should forward the veteran's claims folder, 
now including the service medical records, 
for him to review.  If this examiner is 
available, he is requested to review the 
service medical records and revisit his 
findings from the April 2005 examination.  
The examiner is requested to offer a report 
as to whether any information in the 
veteran's service medical records changes 
the medical opinions expressed in the April 
2005 examination report regarding the 
etiology of the left knee disability.  
Specifically, the examiner is asked to 
respond to the following:

    a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran suffers from a left knee 
disability that was caused by or aggravated 
by the veteran's active duty service?
    
    b)  If the answer to (a) is no, is it 
at least as likely as not (a 50% or higher 
degree of probability) that any left knee 
disability is due to or has been 
aggravated by the veteran's service-
connected right knee disability?  

3.  If, and only if, the physician who 
conducted the April 2005 VA examination is 
unavailable to review the newly restored 
service medical records: the veteran should 
be scheduled for a new VA examination to 
determine the nature and etiology of the 
claimed left knee disability.  It is 
imperative that the claims file, and 
particularly the service medical records, 
be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the veteran, 
the examiner should respond to the 
following:

    a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran suffers from a left knee 
disability that was caused by or aggravated 
by the veteran's active duty service?
    
    b)  If the answer to (a) is no, is it 
at least as likely as not (a 50% or higher 
degree of probability) that any left knee 
disability is due to or has been 
aggravated by the veteran's service-
connected right knee disability?  
    
4.  The RO should then review the veteran's 
claim of entitlement to service connection 
for a left knee disability.  The RO should 
take into consideration any newly submitted 
evidence, including the report of the VA 
examination requested above.  The RO should 
adjudicate the merits of the claim based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing regulations, 
and any additional information obtained as 
a result of this remand.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


